                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION

DONYALE JERREL HOLLOWAY                                  PETITIONER

VS.                                     CRIMINAL NO. 5:17-cr-1(DCB)
                                          CIVIL NO. 5:15-cv-39(DCB)

UNITED STATES OF AMERICA                                 RESPONDENT

                                ORDER

      This cause is before the Court on Petitioner Donyale Jerrel

Holloway (“Holloway”)’s Motion to Vacate Pursuant to Title 28 U.S.C.

§ 2255 (docket entry 160).

      On April 23, 2018, the United States filed its Motion for

Affidavit from Movant’s Former Counsel and to Extend Time to File

Government’s Response (docket entry 161).    The Court granted the

Motion on August 28, 2018.     However, Holloway’s former counsel,

Thomas M. Fortner, Esq., has not filed an Affidavit regarding

Holloway’s allegations of ineffective assistance of counsel as

ordered by the Court.

      On October 19, 2018, Holloway filed a Motion to Amend his

Motion Under 28 U.S.C. § 2255 (docket entry 175). The United States

responded (docket entry 176) with a Motion Requesting an Affidavit

from Attorney Fortner directing him to respond to Holloway’s Motion

to Vacate (docket entry 160) and Holloway’s Motion to Amend (docket

entry 175).     Particularly, the United States points out that

Holloway’s original Motion and Motion to Amend allege ineffective

assistance of his counsel, and that the Government needs development

of the record through affidavit of Attorney Fortner in order to
fully respond to Holloway’s allegations.

     ACCORDINGLY,

     IT IS HEREBY ORDERED that the United States’ Motion (docket

entry 176) Requesting an Affidavit from Attorney Fortner (directing

him to respond to Holloway’s Motion to Vacate and Holloway’s Motion

to Amend) is GRANTED;

     FURTHER ORDERED that Holloway’s former counsel, Thomas M.

Fortner, Esq., shall file a responsive affidavit to the Movant’s

Motion to Vacate and Motion to Amend with the Clerk of Court (with

copies of the affidavit to be provided to the Government) within 30

days from the date of entry of this Order;

     FURTHER ORDERED that the Government shall file its Response no

later than thirty days after the submission of the above referenced

affidavit.

     SO ORDERED, this the 5th day of November, 2018.



                                    /s/ David Bramlette
                                    UNITED STATES DISTRICT JUDGE




                                2
